DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 20, 2020 has been entered.
 
In the amendment filed on November 20, 2020, claims 1 – 8 and 23 are pending.  Claims 1 – 4, 6, 8 – 14 have been amended and claims 9 – 22 and 24 have been canceled. Claims 23 – 24 have been added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejections of the claims under 35 USC § 112(a) in the previous Office Action are withdrawn due to Applicant amendment.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Because parent claim 1 requires that the metal and dielectric layers are directly deposited as per parent claim 1, the steps of depositing protective layers as claimed would render the subsequent dielectric layers as indirectly deposited. Accordingly, claims 5 and 7 fail to include all the limitations of the claims upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. The Examiner also notes that independent claim 1 can be amended to allow for the further limitation by listing limitations in the alternative.

Claim Rejections - 35 USC § 102
The rejections of the claims under 35 USC § 102 in the previous Office Action are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 112 in the previous Office Action are withdrawn due to Applicant amendment.

Claims 1, 2, 4, 5, 6, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Buhay et al. US 2004/0023080 (hereafter “Buhay”) in view of Li et al. US 2007/0286995 (hereafter “Li”) and Meyer et al. US 4,799,745 (hereafter “Meyer”).
Regarding claims 1, 4, 5, 6, 7, 8; Buhay is directed to articles comprising substrates coated with functional coatings such as solar control films and methods of forming such articles (Abstract, [0005], [0011]). The substrates can include, for example, plastic substrates such as polyethylene terephthalate ([flexible substrate]). The functional coating comprises one or more anti-reflective coating films comprising dielectric or anti-reflective materials such as metal oxides as well as one or more infrared reflective films comprising a reflective metal such as silver [Ag] ([0032]). In various embodiments the functional coating is directly deposited on substrates (Fig. 1 12 first substrate 16 functional coating; [0026]);   Barrier films and primer films such as titanium [partially addressing claim 5] can also be placed over and/or under the metal reflective layer. The various layers can be fabricated using conventional processes such as magnetron sputter vapor deposition and cathodic arc deposition [applying an plasma arc deposition process to deposit dielectric layers; depositing a first/second dielectric layer] ([0049]).  In an embodiment, Buhay discloses steps of depositing alternating layers of zinc stannate [dielectric coating] and silver using a sputtering process ([0087]).

With regards to the first, second and third dielectric layers containing Ti and does not contain In:
Li is directed to window systems having solar control properties and methods of forming such window systems (Abstract). Li discloses forming a solar control system as part of an overall window assembly, wherein a base layer of the system comprises polyethylene terephthalate ([0032]). A stack of metallic layers and dielectric layers are then deposited onto the base layer ([0033]). The metallic layers may be silver and the dielectric layers may be tin oxide, zinc oxide, titanium dioxide [containing titanium], or combinations thereof [e.g. SnZnO3 i.e. zinc stannate, also indicating that having a dielectric layer of only titanium dioxide is a suitable choice of dielectric layer material] ([0033]). While Li does not specifically disclose that the dielectric layers are formed by cathodic arc, Li does disclose that titanium oxide layers can be formed by cathode arc deposition ([0037] – [0038])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Buhay to deposit by plasma-arc deposition titanium oxide dielectric layers (and only titanium oxide) instead of zinc stannate layers because Li teaches that titanium oxide is a known material for forming dielectric materials alongside zinc stannate.  The substitution of one known material for another yields predictable results to one of ordinary skill in the art.
With regards to the direct ordering of the depositions:
Meyer is directed to visually transparent, infra-red reflecting film for solar heat control (Abstract).  The films are arranged in Fabry-Perot sandwich interference filters: sputter-deposited metal layers that are sandwiched by dielectric spacer layers and/or boundary layers (Abstract; col 5 lines 35 - 48). The boundary layers are formed from dielectric material and can be made of different or the same dielectric material as the dielectric spacer layers (col 5 line 45 - 60). The metal oxide may be inter alia titanium dioxide (col 5 lines 5 - 20). Meyer discloses that the metal oxides are preferably deposited by sputtering (col 2 lines 10 - 16).  In an embodiment (Fig. 1), Meyer discloses a multifilm structure as shown, with direct interfacing between dielectric layers and metal layers (col 5 lines 35 - 68; claim 19).  The Fabry-Perot stack structure has the property of preferentially passing energy of certain wavelengths and reflecting energy of other wavelengths, which is advantageous for solar heat control (Abstract; col 1 lines 13 - 35). Finally, the Examiner notes that Meyer discloses a preference for solely titanium dioxide as the dielectric material for the dielectric spacer layer (col 5 lines 1 – 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized or otherwise modified the method of Buhay and Li to deposit the claimed layers directly over one another in the claimed order 
Regarding claim 2, Buhay discloses disposing over the functional coating a polymeric material 18 that encapsulates [for packaging] the functional coating ([0040] – [0043]). Such a polymeric material can include, inter alia, polyethylene and can act optically as having the same transmittance as the layers preceding [transparent].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Buhay in view of  Li and Meyer as applied to claims 1, 2, 4, 5, 6, 7, 8 above, and further in view of Anders et al. US 5,827,580 (hereafter “Anders”).
Regarding claims 3 and 11; Buhay disclose a step of providing a soft substrate as explained above.
Buhay and Li do not expressly teach the steps of displacing the soft substrate into a chamber, vacuuming the chamber and introducing an oxygen into the chamber.
Anders is directed to a low temperature process for forming metal suboxides onto substrates using cathodic arc deposition such as titanium oxides (Abstract). Anders discloses the steps of placing a substrate 100 into a vacuum chamber 10 and forming a vacuum in the chamber (Fig. 2; col 4 lines 6 – 23); drawing a vacuum within the chamber (col 3 lines 55 – 60, col 5 lines 15 – 20); and supplying [introducing] oxygen gas into the chamber at a controlled partial pressure (col 5 lines 30 – 45). The introduction and control of oxygen for catholic arc deposition allows for precise control of the amount of oxide to metal present in the deposited titanium oxide layer (col 2 lines 12 – 25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have particularly utilized the apparatus of Anders and performed the steps of Anders (entailing the claimed steps of claims 3 and 11) as part of the plasma arc deposition process of at least the first dielectric film because Anders teaches that the steps of placing substrates within chambers and vacuuming are conventional substeps of the plasma arc deposition process and that the 

Claim 23 is under 35 U.S.C. 103 as being unpatentable over Buhay in view of Li and Meyer as applied to claims 1, 2, 4, 5, 6, 7, 8 above, and further in view of Hafner et al. US2016/0170102 A1 (hereafter “Hafner”).
Regarding claim 23, Buhay discloses that the encapsulant polymeric material 18 can be any polymeric material, including acrylates and polyesters ([0040]). Buhay further discloses that suitable polyesters include those formed by condensation of ethylene glycol and phthalic acids ([0042]).  Polyethylene terephthalate is polyester that is formed from the condensation of ethylene glycol and terephthalate acid.  Finally, Buhay discloses that polyethylene terephthalate can be formed to be transparent ([0027]).
Buhay does not expressly teach that the protective material may be specifically polyethylene terephthalate.
Hafner is directed to translucent construction elements that comprise heat-reflecting structures for solar control (Abstract, [0001], [0003], [0004]).  Hafner discloses that substrates used for holding optical devices for heat-reflection/management are typically encapsulated [packaged] with a suitable translucent or transparent medium ([0025]).  Suitable encapsulants includes polymers that can also function as substrates ([0074]); and can be materials such as acrylates and polyethylene terephthalate ([0075] – [0076]).
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).

Response to Arguments
Applicant's arguments filed November 20, 2020 have been fully considered but they are not fully persuasive.

Applicant’s remaining principal arguments are: 
a.) Buhay and Li, as combined, fail to teach or suggest the limitations that the first, second and third dielectric layers do not contain indium (In). 
 
In response to the applicant's arguments, please consider the following comments.
a.)  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, contrary to Applicant’s argument, Li does teach that titanium dioxide by itself would be suitable as a material for a dielectric material and one of ordinary skill in the art can substitute the use of one known material for another yields predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Additionally Meyer, newly made of record, contemplates as well that dielectric layers for solar control can be preferred to be solely titanium dioxide (col 5 lines 1 – 20).  While Li does expressly teach that among other options the dielectric layer may be made from indium oxide, indium tin oxide and combinations thereof with the other options, Li does not require that all instances of the dielectric stack must contain an oxide that has indium.  "The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).


While Applicant has identified that indium is in wide use within the electronic industry and that export controls places a risk in indium sourcing, the use of titanium In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  In response to the applicant's argument, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717